Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The provisional application provides support for the claimed elements, and the prior findings of a priority date of 02 June 2017 have been withdrawn. The priority date for the allowed claims is 03 June 2016. 

Examiner’s Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 13 recite a system in which a user can generate a fixed value shipping label based on past shipping information and current package variances to the past shipping information independently of a shipping provider’s system; activate the shipping label in the shipping provider’s system; receive a scan of the label at the shipping provider’s system which includes measurements of the package; determine the actual shipping data and costs based on the measurements; and update future fixed value shipping labels based on the actual shipping data and costs. 
U.S. Patent Publication No. 2016/0328676 to Yeager et. al. (previously cited) discloses a landed cost shipping system in which a shipping label can be generated with or without a landed cost guarantee based on past shipping information, determining the actual landed cost of the 
U.S. Patent Publication No. 2014/0172735 to Jena et. al. (previously cited) discloses a guaranteed shipping cost system in which a user can print a guaranteed shipping cost label ([0014]) and activate the label ([0021]), and in which the estimated cost is based on historical transactions ([0031]). Jena also discloses a shipping cost reconciliation system which updates future estimated cost quotes to compensate for the over or under payment ([0032]). 
U.S. Patent Publication No. 2017/0220976 to Schmidt (previously cited) discloses encoding length, width and depth of the packaging in machine readable code on a label ([0060]), and scanning the machine readable code when the package is collected ([0056]). 
U.S. Patent No. 9,747,600 to Gullo et. al. discloses a system in which a user can access the shipping provider’s system to create an estimated cost label which includes physical properties of the item and the shipping services which are used to update the estimated costs to reflect the actual costs. Gullo, col. 17, ll. 25-35.
Non-Patent Literature “Conveyorized cubing, weighing” to Levans discloses a cubing and weighing system which “include a transaction matching and reconciliation feature for invoice verification, self corrections of transactions online with real-time updates” for “interface[ing] and synchroniz[ing] with bar code scanning equipment, label printing devices, and shipping/manifesting, invoicing or warehouse management system software.” Levans, p. 1. 
However, even in light of these elements being shown individually in the prior art as above, one having ordinary skill in the art would not have found it obvious to combine the independently shown elements into the integrated system claimed. There is no teaching, suggestion, or motivation found in the prior art, and the combination of these elements into a 
Additionally, the claims are eligible under 35 USC 101 because the claimed invention is a specialized machine which integrates the abstract idea of updating an estimated cost using actual cost data into a practical application. In particular, a system in which a label for a package is printed using a fixed value determined by historical data independently of a shipping provider system, and in which the fixed value historical data is updated based on physical measurement data for the package received from the shipping provider system to adjust future fixed value shipping label values provides meaningful limitations to the abstract idea. 
The amendments to the claims overcome the previous rejections under 35 USC 112(a) and 112(b). For all of these reasons, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628